DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-8, 14-19, and 23-26 have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
The previous claim objection(s) has/have been addressed and is/are withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 4, the phrase “a wellbore” was already recited in line 1 and presents a double inclusion issue. It is suggested to replace the article “a” with --the-- to avoid the double inclusion issue and improve clarity.
Claim 15 is objected to because of the following informalities: in line 2, the phrase “a combined volume” was already recited in parent claim 1 and presents a double inclusion issue. It is suggested to replace the article “a” with --the-- to avoid the double inclusion issue and improve clarity.
Claim 25 is objected to because of the following informalities: in line 1, the phrase “wherein hydrolysis” appears to be missing an article. It is suggested to insert the article --the-- before the word “hydrolysis” to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7, 16, 18-19, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRobb et al. US9732578 in view of Sherman US10758974.
Regarding independent claim 1, McRobb discloses, in Figures 1-3,
An expandable metal wellbore anchor (Fig. 1-3; the uphole anchoring/sealing assembly 10a with a metallic sleeve 12, a first and second sealing arrangements 14 and 16 of uphole anchor 10a, and a centralizer collar 30; col. 5: 38-41 “utilized as an anchor or hanger and support a significant axial load”) for use in a wellbore (Fig. 2-3), comprising: one or more expandable members (Fig. 1; first and second sealing arrangements 14 and 16 of uphole anchor 10a that comprises an integral assembly of outer and inner seals 18, 20, 24, and 26; col. 6:55-62 swelling in response to water activation) positionable on a downhole conveyance member (production string 36) in a wellbore (Fig. 2-3); wherein the one or more expandable members comprise a material configured to expand in response to hydrolysis (Fig. 1; first and second sealing arrangements 14 and 16 of uphole anchor 10a that comprises an integral assembly of outer and inner seals 18, 20, 24, and 26; col. 6:55-62 swelling in response to water activation); and wherein a combined volume of the one or more expandable members is 
McRobb is silent regarding wherein the one or more conductive expandable members comprise a metal configured to expand in response to hydrolysis.
Sherman teaches wherein the one or more conductive expandable members comprise a metal configured to expand in response to hydrolysis (Sherman; col. 10:53-62 “oxidative reaction of metals with subsequent volumetric expansion” and “reaction with water and/or carbon dioxide to turn metal into oxides, hydroxides, or carbonates … with a corresponding expansion of the material”; col. 11:37-40 “hydrolization reaction”; col. 11:51-54 elemental metal “Mg” which is inherently conductive as described in applicant’s 1/24/22 remarks on pages 9-10).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the material of the one or more expandable members as taught by McRobb so that the one or more expandable members comprise a conductive metal configured to expand in response to hydrolysis as taught by Sherman since both materials are known elements that obtain the predictable result of providing a downhole expanding/swelling means in response to hydrolysis that cooperate with downhole assemblies with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)). The purpose for making the modification/substitution is because the expansion can take place reliably in borehole applications and to have sufficient mechanical compressive strength for anchoring downhole assemblies (Sherman; col. 10-66-67 to col. 11:1-17).



Regarding claim 7, McRobb in view of Sherman teaches wherein the one or more toroidal expandable members positionable around the downhole conveyance member in the wellbore is a single elongate toroidal expandable member positionable around the downhole conveyance member in the wellbore (McRobb; Fig. 1; the first sealing arrangement 14).

Regarding independent claim 16, McRobb in view of Sherman teaches the invention substantially the same as described above in reference to independent claim 1, and McRobb discloses, in Figures 1-3,
A well system (Fig. 2-3), comprising: a wellbore (Fig. 2-3) positioned within a subterranean formation (Fig. 2-3); a downhole conveyance (assembly of production string 36) located within the wellbore (Fig. 2-3), an expandable metal wellbore anchor (Fig. 1-3; the uphole anchoring/sealing assembly 10a with a metallic sleeve 12, a first and second sealing arrangements 14 and 16 of uphole anchor 10a, and a centralizer collar 30; col. 5: 38-41 “utilized as an anchor or hanger and support a significant axial load”) coupled to the downhole conveyance and expanded within the wellbore (Fig. 3), the expandable metal wellbore anchor including; one or more expandable members (Fig. 1; first and second sealing arrangements 14 and 16 of uphole anchor 10a that comprises an integral assembly of outer and inner seals 18, 20, 24, and 26; col. 6:55-62 swelling in response to water activation) positioned on the downhole conveyance (Fig. 2-3); and wherein the one or more expandable members comprise a material configured to expand in response to hydrolysis (Fig. 1; first and second sealing arrangements 14 and 16 of uphole anchor 10a that comprises an integral assembly of outer and inner seals 18, 20, 24, and 26; col. 6:55-62 swelling in response to water activation); and a 
McRobb is silent regarding wherein the one or more conductive expandable members comprise a metal configured to expand in response to hydrolysis.
Sherman teaches wherein the one or more conductive expandable members comprise a metal configured to expand in response to hydrolysis (Sherman; col. 10:53-62 “oxidative reaction of metals with subsequent volumetric expansion” and “reaction with water and/or carbon dioxide to turn metal into oxides, hydroxides, or carbonates … with a corresponding expansion of the material”; col. 11:37-40 “hydrolization reaction”; col. 11:51-54 elemental metal “Mg” which is inherently conductive as described in applicant’s 1/24/22 remarks on pages 9-10).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the material of the one or more expandable members as taught by McRobb so that the one or more expandable members comprise a conductive metal configured to expand in response to hydrolysis as taught by Sherman since both materials are known elements that obtain the predictable result of providing a downhole expanding/swelling means in response to hydrolysis that cooperate with downhole assemblies with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)). The purpose for making the modification/substitution is because the expansion can take place reliably in borehole applications and to have sufficient mechanical compressive strength for anchoring downhole assemblies (Sherman; col. 10-66-67 to col. 11:1-17).

Regarding claim 18, McRobb in view of Sherman teaches wherein the expandable metal wellbore anchor is expanded within an open hole region of the wellbore (McRobb; Fig. 3).

Regarding claim 19, McRobb in view of Sherman teaches wherein the one or more expandable members are one or more toroidal expandable members positioned around the downhole conveyance member in the wellbore (McRobb; Fig. 1).

Regarding independent claim 23, McRobb in view of Sherman teaches the invention substantially the same as described above in reference to independent claims 1 and 16, and McRobb discloses, in Figures 1-3,
A method (Fig. 2-3) for setting an expandable metal wellbore anchor (Fig. 1-3; the uphole anchoring/sealing assembly 10a with a metallic sleeve 12, a first and second sealing arrangements 14 and 16 of uphole anchor 10a, and a centralizer collar 30; col. 5: 38-41 “utilized as an anchor or hanger and support a significant axial load”), comprising: positioning a downhole conveyance (assembly of production string 36) at a desired location within a wellbore of a subterranean formation (Fig. 2-3), the downhole conveyance having a pre-expansion expandable metal wellbore anchor (Fig. 1-3; the uphole anchoring/sealing assembly 10a with a metallic sleeve 12, a first and second sealing arrangements 14 and 16 of uphole anchor 10a, and a centralizer collar 30; col. 5: 38-41 “utilized as an anchor or hanger and support a significant axial load”) coupled thereto (Fig. 2-3), the pre-expansion expandable metal wellbore anchor including; one or more expandable members (Fig. 1; first and second sealing arrangements 14 and 16 of uphole anchor 10a that comprises an integral assembly of outer and inner seals 18, 20, 24, and 26; col. 6:55-62 swelling in response to water activation) positioned on the downhole conveyance (Fig. 2-3); wherein the one or more expandable members comprise a material configured to expand in response to hydrolysis (Fig. 1; first and second 
McRobb is silent regarding wherein the one or more conductive expandable members comprise a metal configured to expand in response to hydrolysis.
Sherman teaches wherein the one or more conductive expandable members comprise a metal configured to expand in response to hydrolysis (Sherman; col. 10:53-62 “oxidative reaction of metals with subsequent volumetric expansion” and “reaction with water and/or carbon dioxide to turn metal into oxides, hydroxides, or carbonates … with a corresponding expansion of the material”; col. 11:37-40 “hydrolization reaction”; col. 11:51-54 elemental metal “Mg” which is inherently conductive as described in applicant’s 1/24/22 remarks on pages 9-10).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the material of the one or more expandable members as taught by McRobb so that the one or more expandable members comprise a conductive metal 

Regarding claim 24, McRobb in view of Sherman teaches wherein the metal is configured to expand in response to one of magnesium hydrolysis, aluminum hydrolysis, calcium hydrolysis, and calcium oxide hydrolysis (Sherman; col. 10:53-62 “oxidative reaction of metals with subsequent volumetric expansion” and “reaction with water and/or carbon dioxide to turn metal into oxides, hydroxides, or carbonates … with a corresponding expansion of the material”; col. 11:37-40 “hydrolization reaction”; col. 11:51-54 elemental metal “Mg”; hydrolysis of elemental metal “Mg”).

Regarding claim 25, McRobb in view of Sherman teaches wherein hydrolysis forms a structure comprising one of a Brucite, Gibbsite, bayerite, and norstrandite (Sherman; col. 10:53-62 “oxidative reaction of metals with subsequent volumetric expansion” and “reaction with water and/or carbon dioxide to turn metal into oxides, hydroxides, or carbonates … with a corresponding expansion of the material”; col. 11:37-40 “hydrolization reaction”; col. 11:51-54 elemental metal “Mg”; hydrolysis of elemental metal “Mg” necessarily results in brucite).

Claim(s) 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRobb et al. US9732578 in view of Sherman US10758974 as applied to claims 4 and 7 above, and further in view of Davis et al. US10364636.
Regarding claim 5, McRobb in view of Sherman teaches a proximal end and a distal end of the one or more toroidal expandable members (McRobb; Fig. 1).
McRobb in view of Sherman is silent regarding further including a pair of retaining rings positioned adjacent a proximal end and a distal end of the one or more toroidal expandable members for fixing the one or more toroidal expandable members on the downhole conveyance member. 
Davis teaches, in Figure 2, a pair of retaining rings positioned adjacent a proximal end and a distal end of the one or more toroidal expandable members for fixing the one or more toroidal expandable members on the downhole conveyance member (Fig. 2; end caps 111 with screws 112 for retaining swellable packer element 105 on mandrel 107; col. 3:47-55).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the anchor as taught by McRobb in view of Sherman to include a pair of retaining rings positioned adjacent a proximal end and a distal end of the one or more toroidal expandable members for fixing the one or more toroidal expandable members on the downhole conveyance member as taught by Davis for the purpose of retaining and holding in place the expandable member(s) (Davis; Fig. 2; end caps 111 with screws 112 for retaining swellable packer element 105 on mandrel 107; col. 3:47-55).

Regarding claim 6, McRobb in view of Sherman and Davis is silent regarding wherein the pair of retaining rings does not comprise the metal configured to expand in response to hydrolysis.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the material of the retaining rings as taught by McRobb in view of Sherman to be a metal or a material (such as the material of McRobb’s production string 36) that does not expand in response to hydrolysis for the purpose of maintaining the integrity of the connection between the retaining rings (end caps 111) and the screws 112 of Davis.

Regarding claim 8, McRobb in view of Sherman is silent regarding wherein the single elongate toroidal expandable member further includes an opening extending entirely through a wall thickness thereof for accepting a fastener for fixing the single elongate toroidal expandable member on the downhole conveyance member.
Davis teaches, in Figure 2, wherein the single elongate toroidal expandable member further includes an opening extending entirely through a wall thickness thereof for accepting a fastener for fixing the single elongate toroidal expandable member on the downhole conveyance member (Fig. 2; an end cap 111 with a wall opening for a screw 112 for retaining the end cap 111 on a mandrel 107).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the expandable member as taught by McRobb in view of Sherman so that the single elongate toroidal expandable member further includes an opening extending entirely through a wall thickness thereof for accepting a fastener for fixing the single elongate toroidal expandable member on the downhole conveyance member as taught by Davis for the purpose of providing an additional redundant means of securing the expandable member to the downhole conveyance member during hydrolysis expansion.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRobb et al. US9732578 in view of Sherman US10758974 as applied to claim 1 above, and further in view of Hendrickson et al. US4270608.
Regarding claim 15, McRobb in view of Sherman teaches wherein a combined volume of the one or more conductive expandable members is sufficient to expand to anchor within the wellbore (McRobb; Fig. 1-3; anchoring/sealing assembly 10b; col. 5: 38-41 “utilized as an anchor or hanger and support a significant axial load”; col. 5:22-48 design considerations for determining the required thickness of the swellable material to perform as an anchor/hanger) (Sherman; col. 10:53-62 “oxidative reaction of metals with subsequent volumetric expansion” and “reaction with water and/or carbon dioxide to turn metal into oxides, hydroxides, or carbonates … with a corresponding expansion of the material”; col. 11:37-40 “hydrolization reaction”; col. 11:51-54 elemental metal “Mg” which is inherently conductive as described in applicant’s 1/24/22 remarks on pages 9-10).
 McRobb in view of Sherman is silent regarding to anchor at least about 11,000 Kg of weight within the wellbore.
Hendrickson teaches to anchor at least about 11,000 Kg of weight within the wellbore (Hendrickson; col. 14:52 “20,000 pounds of weight on the anchor”).
Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) (MPEP 2144.05(II.)(A.)).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the anchoring capacity as taught by McRobb in view of Sherman so that it can anchor at least about 11,000 Kg of weight within the wellbore as taught by Hendrickson for the purpose of supporting the weight of additional wellbore equipment hanging below the anchor or secured above the anchor which may be equipment used for downhole .

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRobb et al. US9732578 in view of Sherman US10758974 as applied to claim 16 above, and further in view of Loretz et al. US20090250228.
Regarding claim 17, McRobb in view of Sherman teaches wherein the expandable metal wellbore anchor is expanded within a region of the wellbore (McRobb; Fig. 2-3).
McRobb in view of Sherman is silent regarding a cased region.
Loretz teaches, in Figure 4, a cased region (Fig. 4; [0031] sidewall 38 can be casing, tubular, liner, or a formation).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify region as taught by McRobb in view of Sherman to be a cased region as taught by Loretz for the purpose of providing a more competent structure with a known inner diameter for anchoring the downhole assembly in comparison to an open hole region in which the inner diameter may be variable with washout regions and the inner diameter may not be known unless a hole diameter caliper measurement or other comparable measurement is performed.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRobb et al. US9732578 in view of Sherman US10758974 as applied to claim 23 above, and further in view of Crews et al. US20130152824.
Regarding claim 26, McRobb in view of Sherman is silent regarding wherein the metal is a magnesium alloy or a magnesium alloy alloyed with at least one of Al, Zn, Mn, Zr, Y, Nd, Gd, Ag, Ca, Sn, and Re.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the metal as taught by McRobb in view of Sherman to be a magnesium alloy alloyed with at least one of Aluminum as taught by Crews for the purpose of providing a degree of corrosion resistance (Crews; [0010] magnesium alloy with aluminum Al for the purpose of providing a degree of corrosion resistance).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: In combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose, teach, suggest, or render obvious the limitation “wherein the metal in its expanded state is porous, thereby allowing fluids within the wellbore to traverse past the wellbore anchor”. Also, it would not be obvious to modify McRobb’s expandable wellbore anchor to allow fluids to traverse past the anchor because doing so would render it inoperable for its intended purpose of preventing fluid migration in the annulus 50 of McRobb (McRobb; col. 7:63-67 to col. 8:1-13 “undesirable migration of fluids”).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Mazyar et al. US9404030 teaches a swellable article 10 that comprises an intercalating agent such as a metal and passing an electric current through adjacent metallic components to achieve exfoliation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN MALIKASIM/Examiner, Art Unit 3672                                                                                                                                                                                            2/2/22